[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
ON MOTION FOR SUMMARY JUDGMENT
CT Page 7636
The defendant has filed a motion for summary judgment on the second count of the counterclaim on the issue of damages. The parties previously stipulated to summary judgment on the issue of liability. The plaintiff contends that there are material issues of fact as to damages and that it is entitled to setoff and recoupment based on its claims against the defendant.
Summary judgment may be granted only if there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Connelly v. Housing Authority, 213 Conn. 354,364. In deciding if there is a material factual issue the evidence is considered most favorably to the nonmoving party. Connell v.Colwell, 214 Conn. 242, 246, 247.
The documents submitted by both sides have been reviewed. The plaintiff's claim of recoupment and setoff and the defendant's damages under the second count of the counterclaim are related. The defendant's rights are intertwined to some extent with the claims in the plaintiff's complaint and the rights of both sides under the contracts between the parties. The motion for summary judgment is not well adapted to complex cases. United Oil Co. v.Urban Redevelopment Commission, 158 Conn. 364, 375. In deciding the motion, the court is limited to deciding whether an issue of fact exists but it cannot decide that issue if it does exist. Id., 377; Gutierrez v. Thorne, 13 Conn. App. 493, 496. There are mixed questions of law and fact here even on the issue of damages, and the court cannot rule out a claim of recoupment at this time.
The motion for summary judgment is denied.
ROBERT A. FULLER, JUDGE